TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 24, 2013



                                      NO. 03-12-00753-CR


                                Johnny Angel Ybarra, Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the district court is in all things affirmed; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.